11/23/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 21-0005


                                      PR 21-0005
                                                                          NOV 2 3 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Supterne Court
                                                                      Stole of Rfinnt2nr-j
 IN RE THE MOTION OF MICHELLE L.
 WELTMAN FOR ADMISSION TO THE                                         ORDER
 BAR OF THE STATE OF MONTANA




       Michelle L. Weltrnan has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Weltman has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Michelle L. Weltman may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this Z-3 day of November, 2021.



                                                             Chief Justice


                                                                     /s     /
(A.z/i,-
 e?.-iAi „1.1L
  ,,_, tr L,